DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150092233 to Park in view of US Patent Application Publication Pub. No. US 20120026539 to Ohara.




       Regarding claim 1, Park discloses an image forming apparatus executing a print processing based on a print job obtained from a server via a network (paragraph 2070 2071, 2079; image forming apparatus prints job received from the server over network), comprising:
        at least one memory that stores a set of instructions; and at least one processor that executes the instructions, the instructions, when executed, causing the image forming apparatus to perform operations comprising (paragraph 1452, 1458-1459, 1463; image forming apparatus includes controller 12617 for executing program in memory 12619):
        confirming whether or not a job fetch event has occurred by receiving a response to an event confirmation request by transmitting the event confirmation request to the server (paragraph 2070-2072; image forming apparatus transmits long polling request (event confirmation request) to get notification of print job fetching event at the server; when image forming apparatus receives response to the long polling request, job fetching event is confirmed based on generated job ready for fetching);
        transmitting a job acquisition request to the server if the job fetch event is occurred, and acquiring print job data for executing the print job from the server; performing the print processing by using the acquired print job data (paragraph 2072-2076, 2079; in step 22304, image forming apparatus sends job acquisition request to the server when job fetching is confirmed and image forming apparatus receives the job and prints the job in step 22308).

Park does not disclose that the job acquisition request is not performed even if the job fetch event is occurred, in response to the occurrence of a predetermined error in the image forming apparatus (paragraph 788-792; image forming apparatus B in response to error does not perform the job after job fetch event at the server in s4501).

However Park does not disclose performing a restriction so that the job acquisition request is not performed even if the job fetch event is occurred, in response to the occurrence of a predetermined error in the image forming apparatus.
        Ohara discloses performing a restriction so that the job acquisition request is not performed even if the job fetch event is occurred, in response to the occurrence of a predetermined error in the image forming apparatus (paragraph 53-56, 82-87, 90-92; error occurs in the printer s88 when polling period expires without receiving job and printer performs restriction by stopping the sending out of the “first job request command 130” (job acquisition request) to server; job fetch event occurs in step s77 when server receives document data from terminal; even if job is fetched at s77, if user does not elongate poll in s85, the printer stops the sending out of the “first job request command 130” when polling period expires in s85 (error)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Park as taught by Ohara to provide restriction to job requests during error situations.
        The motivation to combine the references is to prevent unnecessary sending of job acquisition request from printer to server upon expiration of the poll period when server 




       Regarding claim 3, Ohara discloses the image forming apparatus according to claim 1, wherein the restriction of the job acquisition request is released in response to the resolution of the predetermined error (paragraph 53, 66, 88, 90; after error due to no elongation of the polling period, the user can press the button 44 to again start the polling so as to resolve this error and the restriction on sending first job request 130 is released and printer can then send first job request 130 to server).

       Regarding claim 9, see rejection of claim 1.

       Regarding claim 11, see rejection of claim 3.

       Regarding claim 17, see rejection of claim 1. Further Park discloses a non-transitory storage medium on which is stored a computer program for making a computer execute a method for controlling a forming apparatus (paragraph 2131; computer readable medium storing program for computer execution).

Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150092233 to Park in view of US Patent Application Publication Pub. No. US 20120026539 to Ohara further in view of US Patent Application Publication Pub. No. US 20150092221 to Ochi. 

       Regarding claim 2, Ohara does not disclose the image forming apparatus according to claim 1, wherein the event confirmation request are repeatedly transmitted at a predetermined cycle. 
        Ochi discloses wherein the event confirmation request are repeatedly transmitted at a predetermined cycle (paragraph 48, 85-87; printer “regularly sends print job confirmation request”; “regularly” reads on repeated transmission at cycle; “print job confirmation request” is event confirmation request for confirming that print job is present). 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Park in view of Ohara as taught by Ochi to provide cyclical transmission of job related request.
        The motivation to combine the references is to provide periodical transmission of the event confirmation so that the printer can receive the print job at timing close to when the print job is ready at the server using HTTP protocol for confirming and acquiring print jobs (paragraph 85-90).



.




Claims 4-5, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150092233 to Park in view of US Patent Application Publication Pub. No. US 20120026539 to Ohara further in view of US Patent Application Publication Pub. No. US 20130258387 to Hashimoto.
       Regarding claim 4, Park in view of Ohara does not disclose the image forming apparatus according to claim 1, wherein the operations further comprising:
selecting a type of errors ought to stop to transmit the print job data by the server from among a plurality of types of errors which occur in the image forming apparatus, and performing a setting for handling the type of errors as the predetermined error.
      Hashimoto discloses selecting a type of errors ought to stop to transmit the print job data by the server from among a plurality of types of errors which occur in the image forming apparatus (paragraph 104, 106-109; Fig. 7 shows type of errors selection that prevents print jobs transmission to the printer; first type of error is “critical error” which when selected prevents job transmission to printer whenever critical error occur; second type of error is “separate error” wherein if user selects this and specify minor error such as “NO PAPER” “COVER OPEN”, the connection with server is restricted during these minor errors), and performing a setting for handling the type of errors as the predetermined error (paragraph 104, 106-109; if user selects “critical error” setting or 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Park in view of Ohara as taught by Hashimoto to provide user setting that controls which errors require disconnection of communication with server.
        The motivation to combine the references is to provide restriction to the cloud server for print job acquisition based on selective setting by the user based on whether error is severe or based on user selected separate errors (paragraph 104-109).



       Regarding claim 5, Hashimoto discloses the image forming apparatus according to claim 4,
wherein the job acquisition request is set not to be performed by performing
either (paragraph 83-84, 104, 106-109; if user selects connection restriction with cloud in Fig. 6 and specifies type of errors in Fig. 7 then these type of errors result in not having job transmission request since there is no connection with cloud);
a first setting to handle a first type error, by which printings cannot be continued and a repair by a repair technician is required, as the predetermined error (paragraph 104, 106-109; Fig. 7 shows type of errors selection that prevents print jobs transmission to the printer; selecting “critical error” as first setting for first type of error that are “critical error” for which printing cannot be continued such as fixing unit error; critical error 
a second setting to handle a second type error, by which printing cannot be continued but can resolve an error state by a maintenance operation by a user, in addition to the first type error, as the predetermined error (paragraph 104, 106-109; Fig. 7 shows type of errors selection that prevents print jobs transmission to the printer; selecting “separate errors” as second setting for second type of error that are second type of error wherein if user specify minor error such as “NO PAPER” “COVER OPEN” under “separate error”, which causes printing to not continue but are type of errors user  can resolve; these errors cause restriction to cloud for transmission of jobs).

       Regarding claim 12, see rejection of claim 4.

       Regarding claim 13, see rejection of claim 5.



Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150092233 to Park in view of US Patent Application Publication Pub. No. US 20120026539 to Ohara further in view of US Patent Application Publication Pub. No. US 20120320419 to Ito.

Regarding claim 6, Park in view of Ohara does not disclose the image forming apparatus according to claim 1, further comprising an operation that authenticates an operator's login,
wherein the operations further comprising:
transmitting a job information request to the server, and thereby acquiring information about the print job corresponding to the logged-in operator from the server when the job fetch event is occurred;
wherein, when acquiring the data, only the print job data corresponding to the logged-in operator is acquired using the acquired job information.

         Ito discloses further comprising an operation that authenticates an operator's login (paragraph 74-75; user authenticates on the image forming apparatus),
wherein the operations further comprising:
transmitting a job information request to the server, and thereby acquiring information about the print job corresponding to the logged-in operator from the server when the job fetch event is occurred (paragraph 70-71, 75-76, 80-81; when authenticating user, the image forming apparatus sends request for print job list to server; in step 751, the image forming apparatus acquires print job list 54 corresponding to login user from server based on job fetch event occurring in step #711 when server receives print data from terminal);
wherein, when acquiring the data, only the print job data corresponding to the logged-in operator is acquired using the acquired job information (paragraph 69, 80-81; print jobs allowed for login user is provided in the acquired print job list data ).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Park in view of Ohara as taught by Ito to provide authenticated job acquisition process performed at the printer to access jobs at the server.
        The motivation to combine the references is to provide authenticated reprinting process when the first printer fails in printing the print job and user can easily perform printing with another printer using reprint ticket with the server (paragraph 90-96).




       Regarding claim 7, Ito discloses the image forming apparatus according to claim 6, wherein the operations further comprising:
displaying the acquired information about the print job, and then making the operator select the print job to be executed (paragraph 80-85; image forming apparatus displays job list and user selects a job from list and the selected job is printed).


       Regarding claim 14, see rejection of claim 6.

       Regarding claim 15, see rejection of claim 7.




Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150092233 to Park in view of US Patent Application Publication Pub. No. US 20120026539 to Ohara further in view of US Patent Application Publication Pub. No. US 20120320419 to Ito further in view of US Patent Application Publication Pub. No. US 20150022851 to Kim.  
       Regarding claim 8, Ito discloses the image forming apparatus according to claim 7, wherein, after the print job to be executed is selected, the job acquisition request for acquiring the print job data corresponding to the selected print job from the server is transmitted (paragraph 81-83; image forming apparatus sends job request data 55 (job acquisition request) to server after user selects job to be printed so as to acquire print job corresponding to the selected job).
However Ito does not disclose wherein, if a predetermined error occurs, the job acquisition request is made not to be performed by not accepting an operation to select the print job.
          Kim discloses wherein, if a predetermined error occurs, the job acquisition request is made not to be performed by not accepting an operation to select the print job (paragraph 72-73, 97-98; if the error is Sever type (predetermined), then the image forming apparatus cannot send job request since the server does NOT transmit job list to the image forming apparatus such that there is no operation for selecting the job but if 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Park in view of Ohara in view of Ito as taught by Kim to provide restriction on job selection at the printer for accessing jobs at the server during printer error.
        The motivation to combine the references is to provide notification to user only when server detects severe type of errors in the printer while disabling selection of jobs by not transmitting job list and further providing notification on other printers that can print (paragraph 96-99).


       Regarding claim 16, see rejection of claim 8.











Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070058196 to Nagahara discloses printer and server system for generating print data (see Abstract).
JP 2018034375 to Murakami discloses server job notification to a printer (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/26/2021